Name: 88/267/EEC: Commission Decision of 13 April 1988 laying down the interval between serological checks concerning brucellosis in certain regions of the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  regions of EU Member States;  means of agricultural production
 Date Published: 1988-04-28

 Avis juridique important|31988D026788/267/EEC: Commission Decision of 13 April 1988 laying down the interval between serological checks concerning brucellosis in certain regions of the United Kingdom (Only the English text is authentic) Official Journal L 107 , 28/04/1988 P. 0051 - 0051*****COMMISSION DECISION of 13 April 1988 laying down the interval between serological checks concerning brucellosis in certain regions of the United Kingdom (Only the English text is authentic) (88/267/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of the 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/489/EEC (2), and in particular the third subparagraph of Article 3 (13) thereof, Whereas, pursuant to the third subparagraph of Article 3 (13) of Directive 64/432/EEC, it may be decided that the provisions of Annex A (II) (A) (1) (c) (iii) may be applied to a part of a Member State comprising several adjacent regions; Whereas Annex A (II) (A) (1) (c) (iii) makes provisions for exceptions from the requirements laid down in (ii) regarding annual checks that brucellosis is not present in any Member State where at least 99,8 % of bovine herds have been recognized as officially brucellosis free for at least four years, and in this case the interval between checks may be extended to two years, the checks to be carried out using one of the serological tests referred to in (ii); Whereas, the United Kingdom, in respect of Northern Ireland, fulfils these conditions; whereas it is appropriate in this case to extend the interval between checks to two years; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. In Northern Ireland, the interval between checks provided for in Annex A II (A) 1 (c) (ii) of Directive 64/432/EEC is hereby extended to two years. 2. The checks shall be carried out using one of the serological tests referred to in the provisions referred to in paragraph 1. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 280, 3. 10. 1987, p. 28.